06/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0204


                                        - DA 20-0204


HSBC BANK USA,NATIONAL ASSOCIATION,
AS TRUSTEE FOR WELLS FARGO ASSET
SECURITIES CORPORATION,MORTGAGE
PASS THROUGH CERTIFICATES SERIES
2007-7, it successors in interest and/or assigns,                        FILED
              Plaintiff and Appellee,                                     JUN 2 3 2020
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
       v.
                                                                     ORDER
 NICK NICKERSON;DONNA MCKERSON;and
 all other persons unknown claiming or who might
 claim any right, title, estate or interest in or lien or
 encumbrance upon the real and personal property
 described in the complaint for foreclosure adverse to
 plaintiffs ownership or any cloud upon plaintiffs
 title thereto, whether such claim or possible claim be
 present or contingent,

              Defendants and Appellants.


       Before this Court is a Motion to Dismiss Appeal filed by counsel for Appellee.
HSBC Bank USA, National Association; as Trustee for Wells Fargo Asset Securities
Corporation, Mortgage Pass-Through Certificates Series 2007-7 (hereinafter HSBC),filed
on May 5, 2020. The Clerk ofthe Supreme Court held the motion for any response to be
filed, pursuant to M. R. App. P. 16(2). No response was timely filed pursuant to this
Court's rules, and the matter was sent to the Court on May 19, 2020. On May 20, 2020,
self-represented Appellants Nick Nickerson and Donna Nickerson (hereinafter the
Nickersons) filed a motion for extension oftime until June 17, 2020, to file their response.
On June 17, 2020, the Nickersons fax-filed a second motion for extension of time, in lieu
offiling a response.
       In its motion for dismissal,HSBC states that mortgage foreclosure proceedings were
started in 2013 against the Nickersons. HSBC points to this Court's 2017 decision and
requests dismissal because many of the issues raised have been resolved in a prior appeal.
See HSBC Bank, USA, N.A. v. Nickerson, No. DA 15-0332, 2017 MT 206N,
2017 Mont. LEXIS 536. HSBC thus contends that any issue concerning the Lewis and
Clark County District Court's rulings on the Nickersons' motions over the years have either
been appealed or are now moot. HSBC explains that only a narrow issue could survive on
appeal, such as any alleged irregularities in conducting the February 12, 2020 Sheriffs
Sale of the Nickersons' property. HSBC points out, however, that the Nickersons'
arguments about the validity ofthe sale are all without merit. HSBC specifically refers to
our ruling where the Nickersons received notice of the sale in Nickersons v. HSBC,
No. OP 20-0090, Order denying and dismissing Petition for Emergency Writ of Injunction
to Stay Execution (Mont. Feb. 18, 2020), and our unpublished opinion deciding prior
-arguments concerning the real party in interest and the loan servicer on appeal. Nickerson,
¶¶18-19.
       This Court has offered much leeway to the Nickersons in their proceedings over the
years. We rescinded the District Court's Writ ofExecution and vacated the initial Sheriffs
sale of the property on April 25, 2017, while the previous appeal was pending.
Nickerson, ¶ 10. We decline to afford such latitude anymore. The Nickersons had more
than forty days to file a response, and they chose not to do so. The Nickersons have had
their day in Montana courts. We conclude that no further appeal is warranted. Therefore,
       IT IS ORDERED that HSBC's Motion to Dismiss Appeal is GRANTED and this
appeal is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide a copy of this Order to counsel of record to and to
Nick Nickerson and Donna Nickerson personally.
       DATED thisZ-2---° day of June, 2020.



                                                               Chief Justice
                                             2
    Justices




3